Order affirmed, with ten dollars costs and disbursements. The order amending the judgment was entered pursuant to a stipulation of the parties on March 4, 1912. This amended judgment, if not valid, was voidable only. For nearly twelve years the judgment so amended has been complied with and recognized as valid by both parties. Plaintiff failed in her effort to show that the amendment of the judgment was the result of fraud or duress. Under such circumstances equity will not grant her the relief sought. Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Rich, J., concurs on the ground of plaintiff’s laches.